Citation Nr: 1628275	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a bilateral foot disability, to include pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the Veteran's claims file rests with the RO in St. Paul, Minnesota.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Bilateral Hearing Loss and Tinnitus

The Veteran contends that he was exposed to acoustic trauma during military service.  He believes that his current bilateral hearing loss and tinnitus are the result of such exposure.  He has reported that he experienced both bilateral hearing loss and tinnitus during service, and that those symptoms have continued and worsened since service discharge.

The Veteran's DD 214 indicates that his military occupational specialty during service was a medical assistant.  The RO declined to concede acoustic trauma during military service based upon the Veteran's military occupational specialty.  However, in various statements and during his hearing before the Board, the Veteran explained that he was attached to an artillery unit during service, and as a result, was exposed to acoustic trauma from the firing of canons and other artillery.  The Veteran's service personnel records have not been associated with the claims file.  The Veteran's service personnel records should be obtained in order to corroborate the Veteran's reports of exposure to acoustic trauma from exposure to artillery noise while assigned to an artillery unit during military service.

Additionally, the Veteran should be provided with a VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  A VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury, or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the United States Court of Appeals for Veterans Claims held that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.

The Veteran's service treatment records show that he had a pre-existing left ear hearing loss at service entrance.  His separation examination reflects a decrease in hearing acuity at various auditory thresholds in each ear when compared to the entrance examination.  The Veteran has provided lay statements indicating that he experienced both hearing loss and tinnitus during service, and that those symptoms have continued since that time.  Accordingly, the Veteran should be provided with a VA examination to determine the etiology of his bilateral hearing loss and tinnitus.

II.  Sinus Disability

The Veteran alleges that he has a current sinus disability manifested by puffy eyes, nasal congestion, and inflammation of the sinuses.  During his hearing before the Board, the Veteran testified that he has not sought medical treatment for his sinus symptoms, as he has been able to treat them effectively using over-the-counter medication during flares.  He also testified that he experienced sinus symptoms during military service, and has continued to experience the same symptoms since military service.  The Veteran's service treatment records reflect one report of sinus congestion in October 1974.  The diagnosis provided was upper respiratory infection.  

Based upon the Veteran's testimony and the in-service evidence of sinus congestion, the Board believes that a VA examination is necessary to decide the Veteran's claim.  The examiner should opine as to whether the Veteran has a current sinus disability manifested by puffy eyes, nasal congestion, and inflammation of the sinuses.  If a diagnosis is rendered, the examiner should state whether any current sinus disability is related to the Veteran's military service.

III.  Bilateral Foot Disability

During his hearing before the Board, the Veteran identified additional VA treatment records which may be pertinent to his claim for entitlement to service connection for a bilateral foot disability.  Specifically, he reported that he sought treatment for callouses on his feet at a VA hospital emergency room soon after discharge.  Review of the Veteran's claims file reflects that the earliest VA treatment records associated with his claims file are dated in 2009.  Accordingly, the RO should request that the Veteran identify the VA hospital at which he was treated and the approximate dates of such treatment, and obtain all outstanding VA treatment records pertinent to the Veteran's claim.

Additionally, the Veteran should also be provided with a VA examination to address the etiology of his bilateral foot disability.  During his hearing before the Board, the Veteran testified that he began experiencing pain in his feet and spurs and callouses on his feet during military service, which he attributed to wearing boots during service.  He noted that he experienced foot discomfort during service, including pain and callous formation, but that he did not seek medical treatment.  The Veteran's service treatment records reflect that he was treated for a plantar's wart of the left heel and a callous of the left heel during military service.  He was given a limited duty physical profile based upon the plantar's wart and was not allowed to wear boots or shoes on the left foot for a period of time.  Based upon the Veteran's service treatment records and his lay statements and testimony, a VA examination is necessary to determine whether any current foot disability is etiologically related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service personnel records and associate them with his claims file.

2.  Ask the Veteran to identify the VA facility where he received treatment for his bilateral foot disability soon after discharge and the approximate dates of such treatment.  Thereafter, obtain all identified and outstanding VA treatment records relating to the Veteran's bilateral foot disability.  All attempts to obtain these records must be documented in the claims file.

3.  Thereafter, provide the Veteran with a VA audiological examination to determine the existence and etiology of his bilateral hearing loss and tinnitus.  The Veteran's claims file must be made available to and reviewed by the examiner.  The examiner should conduct an interview of the Veteran as to the nature and approximate onset of bilateral hearing loss and tinnitus, as well as his history of military, post-service occupational, and post-service recreational noise exposure.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.

After review of the service and post service medical evidence of record, and the lay statements and testimony of record, the examiner must provide the following opinions:

* Is it at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's pre-existing left ear hearing loss was aggravated beyond its normal progression by his military service?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

* Is it at least as likely as not that the Veteran's right ear hearing loss was caused by or incurred during his military service?

* Is it at least as likely as not that the Veteran's tinnitus was caused by or incurred during his military service?

For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements to be credible evidence of in-service and post-service symptoms.  The examiner should specifically discuss the shift in right and left hearing acuity shown when comparing the service entrance examination to the service separation examination.  The examiner is advised that the service entrance examination reflects auditory thresholds expressed in ANSI units while the separation examination used ISO units.  The opinion must be supported by complete rationale.

4.  Thereafter, provide the Veteran with a VA examination to determine the nature and etiology of his sinus symptoms.  The examiner must conduct a complete and thorough review of the evidence in the claims file, to include the service treatment records and all post-service medical evidence, as well as the Veteran's lay statements and testimony.  A physical examination must be conducted, and all pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  Thereafter, the examiner should provide the following opinions:

* Does the Veteran currently have a chronic sinus disability manifested by puffy eyes, nasal congestion, and inflammation of the sinuses?

* If so, is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sinus disability was caused by or incurred during his active duty service?

The examiner must provide a complete and comprehensive explanation for all opinions provided.  

5.  Thereafter, provide the Veteran with a VA examination to determine the existence and etiology of his bilateral foot disability.  The examiner must conduct a complete and thorough review of the evidence in the claims file, to include the service treatment records and all post-service medical evidence, as well as the Veteran's lay statements and testimony.  A physical examination must be conducted, and all pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  Thereafter, the examiner should provide the following opinions:

* Does the Veteran currently have a current right and/or left foot disability(ies)?

* If so, is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's right and/or left foot disability(ies) was/were caused by or incurred during his active duty service?

The examiner must provide a complete and comprehensive explanation for all opinions provided.  

6.  Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2015).

7.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




